Exhibit 99.1 Delta:One Great Airline Ed Bastain, President March 10, 2009 Safe Harbor This presentation contains various projections and other forward-looking statements which represent Delta’s estimates or expectations regarding future events.All forward-looking statements involve a number of assumptions, risks and uncertainties, many of which are beyond Deltas control, that could cause the actual results to differ materially from the projected results.Factors which could cause such differences include, without limitation, business, economic, competitive, industry, regulatory, market and financial uncertainties and contingencies, as well as the “Risk Factors” discussed in Delta’s Form 10-K filed with the SEC on March 2, 2009.Caution should be taken not to place undue reliance on Deltas forward-looking statements, which represent Delta’s views only as of the date of this presentation, and which Delta has no current intention to update. In this presentation, we will discuss certain non-GAAP financial measures.You can find the reconciliations of those measures to comparable GAAP measures on our website at delta.com. Delta:One Great Airline Track Record Of Meeting Our Commitments •Top line growth, best-in-class costs and liquidity • Completed Northwest merger Industry-leading capacity discipline Solid Foundation For Long-Term Success • Strong financial foundation and liquidity • Unmatched $2 billion synergy opportunity from merger Building the world’s leading global network Managing The Current Economic Cycle Expecting profit for 2009•Business generating strong free cash flow • Moving quickly to adjust international capacity Significant Accomplishments Despite Challenging Financial Environment •Top line growth •Industry-leader in capacity rationalization • Maintained best-in-class cost structure•Announced and closed Northwest merger •Strong operational and customer service performance •Ended year with $6.1 billion of liquidity and collateral posted2008 EBITDAR ($M)$2,331 $1,281 $1,127 $334 $253 Note:Excludes special items;Delta represents Delta and Northwest combined results Business Has A Strong Financial
